 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made as of July
6, 2015, by and between Smoothie Inc., a Colorado corporation (the “Company”)
and Joe Cugine, an individual (the “Executive”). This Agreement amends, restates
and supersedes in its entirety that certain Employment Agreement entered into by
and between the parties dated April 27, 2015 to correct certain clerical errors.

 

RECITALS

 

WHEREAS, Company desires to employ Executive on the terms set forth in this
Agreement;

 

WHEREAS, Executive desires to be employed by the Company on the terms set forth
in this Agreement;

 

WHEREAS, the Company is the wholly owned operating subsidiary of Barfresh Food
Group, Inc., a Delaware corporation (“BRFH”);

 

WHEREAS, Executive and the Company are parties to that certain Stock Award
Agreement dated April 16, 2015 (“Stock Award Agreement”) pursuant to which
Executive was the recipient of an award of 1,000,000 shares of common stock of
BRFH (“BRFH Shares”)

 

NOW, THEREFORE, for good and valuable consideration of the mutual benefits and
obligations set forth in this agreement, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. TERM OF EMPLOYMENT/AT-WILL EMPLOYMENT. Executive’s employment under this
Agreement shall commence on April 27, 2015 (the “Effective Date”) and continue
until terminated as provided hereunder (the “Term”). Executive and the Company
agree that Executives employment with the Company constitutes at-will
employment.

 

2. NATURE OF DUTIES. During the Term, Executive shall serve as the President of
the Company. As such, Executive shall devote his full business time and effort
to the performance of his duties for the Company, which he shall perform
faithfully and to the best of his ability. Executive shall have all of the
customary powers and duties associated with his position. Executive shall be
subject to the Company’s policies, procedures and approval practices, as
generally in effect from time to time for all employees of the Company.
Executive will report directly to the Company’s Chief Executive Officer.
Notwithstanding the foregoing, nothing contained herein shall preclude the
Executive from: (a) serving on the boards of directors of other companies or
organizations with the approval of the Company (not to be unreasonably withheld)
or serving on the boards of directors of not-for-profit companies or
organizations without the approval of the Company; (b) investing in and managing
passive investments; or (c) pursuing his personal, financial and legal affairs
provided that such activity does not interfere with the performance of the
Executive’s obligations under this Agreement.

 

1

 

  

3. COMPENSATION AND RELATED MATTERS.

 

(a) Base Salary. During the Term, Executive shall receive an annual base salary
(“Base Salary”) at the rate of $300,000, subject to a 5% annual increase. The
term “Base Salary” as used in this Agreement shall mean, at any point in time,
Executive’s annual base salary at such time. The Base Salary shall be payable in
substantially equal semi-monthly installments and shall in no way limit or
reduce the obligations of the Company hereunder.

 

(b) Performance Bonuses. In addition to the Base Salary, Executive shall receive
annual performance bonuses (collectively, the “Performance Bonuses”) as follows:

 

(i) a bonus equal to 50% of Executive’s Base Salary for that calendar year,
based on targets determined by the board of directors of the Company after
consultation with Executive, which amount will be paid no later than March 15 of
the following year; and

 

(ii) a bonus equal to 25% of Executive’s Base Salary for that calendar year,
based on targets determined by the board of directors of the Company after
consultation with Executive, which amount will be paid in three (3) equal annual
installments, with the first installment due no later than March 15 of the
following year and subsequent payments no later than March 31 of the following
applicable year.

 

(c) Incentive Compensation. In addition to Base Salary and Performance Bonuses,
Executive is eligible to receive incentive compensation in accordance with the
2015 Equity Incentive Plan (“Plan”) of the Company’s parent company, Barfresh
Food Group, Inc., a Delaware corporation (“BRFH”) and subject to the approval of
the board of directors of each of the Company and BRFH and applicable securities
laws, as set forth below:

 

(i) Stock Option Grant. Executive shall receive options (“BRFH Options”) to
purchase 500,000 shares of common stock of BRFH (“BRFH Shares”) at an exercise
price of $0.50 per share, subject to applicable securities laws and vesting as
follows: 50% of the Stock Option Grant shall vest on the second anniversary of
the Effective Date and the remainder shall vest on the third anniversary of the
Effective Date. BRFH Options shall have a term of 8 years from the date of
grant.

 

(ii) Performance Options. In addition to the BRFH Option, Executive shall
receive additional “Performance Options” to purchase BRFH Shares on an annual
basis, as follows:

 

(1)an option to purchase 250,000 BRFH Shares at an exercise price equal to the
closing bid price on the date of the grant, which will vest in equal increments
on each of the first, second and third anniversaries of the date of grant; and

 

(2)an option to purchase up to 250,000 additional BRFH Shares (based on targets
determined by the board of directors of the Company after consultation with
Executive) at an exercise price equal to the closing bid price on the date of
the grant, with performance targets established within 90 days of the date of
grant to allow incremental vesting on each of the first, second and third
anniversaries of the date of grant.

 

Performance Options shall have a term of 8 years from the date of grant.

 

Notwithstanding anything contained herein to the contrary, all BRFH Shares, BRFH
Options and Performance Options shall vest immediately upon a Change of Control
of BRFH as defined in the Plan, except that for purposes of this Agreement, a
Change of Control shall be defined by replacing the term “Company” in each place
in which it occurs in Sections 3(e)(i) and (ii) of the Plan with the phrase
“Company or Smoothie, Inc.” or the resignation or termination of Riccardo Delle
Coste as the Chief Executive Officer and Chairman of the Board of Directors of
BRFH. For clarity and notwithstanding anything else provided in this Agreement,
vesting of BRFH Shares, BRFH Options and Performance Options that have been
granted shall not accelerate other than upon a Change of Control or “Discharge
Other Than for Cause”, subject to Section 4(c) below.

 

2

 

  

(a) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him during the Term (in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers) in performing services hereunder, provided that
Executive properly accounts therefore in accordance with Company policy.

 

(b) Other Benefits. Executive shall be entitled to participate in or receive
benefits generally made available to the employees of the Company (401(k), etc.)
or as explicitly provided hereunder. Any other benefits must be agreed to in
writing by the Chief Executive Officer of BRFH.

 

(c) Vacations. Commencing 90 days after the Effective Date, Executive shall be
entitled to 15 days paid vacation in each calendar year, pro-rated for any
partial year. Executive may only accrue up to 15 days of paid vacation at any
time.

 

4. TERMINATION.

 

(a) Discharge for Cause. The Company may terminate Executive’s employment at any
time if it believes in good faith that it has Cause to terminate his employment.
As used herein, “Cause” means (i) Executive’s conviction in any court of
competent jurisdiction of an act of fraud or dishonesty, the purpose or effect
of which materially and adversely affects the Group, (ii) Executive’s failure or
refusal to attempt in good faith to perform his job duties under this Agreement
or to follow the reasonable directions of the Board (other than by reason of
physical or mental illness, injury, or condition); provided however, in each
instance Executive must be provided notice from the Board of his failure to do
so and an opportunity to cure such breach within 10 business days or such longer
time as prescribed in the written notice or reasonably required to cure any such
breach, and/or (iii) Executive becoming barred or prohibited by any governmental
or regulatory agency from holding his position with the Company or fulfilling
his duties hereunder or subjecting the Company to “bad actor disqualification”
under Rule 506(d) of the Securities Act of 1933. Upon Executive’s discharge for
Cause, the Company shall pay to Executive any unpaid accrued Base Salary,
Performance Bonuses, expense reimbursements and vacation days, and all of
Executive’s BRFH Options and Performance Options shall terminate; provided
however, in exchange for execution of a release by Executive, Executive shall
have a period of 90 days from the date of termination to exercise any vested
BRFH Options and Performance Options.

 

(b) Termination for Disability. Except as prohibited by applicable law and, if
required by applicable law, subject to the Company providing Executive with
reasonable accommodations, the Company may terminate Executive’s employment on
account of Disability. “Disability” means a physical or mental illness, injury,
or condition that prevents Executive from performing substantially all of his
duties under this Agreement for at least 30 consecutive calendar days or for at
least 45 calendar days, whether or not consecutive, in any 365 calendar day
period. If Company terminates Executive due to a Disability, Company shall pay
Executive any unpaid accrued Base Salary, Performance Bonuses, expense
reimbursements and vacation days; provided however, in exchange for Executive’s
execution of a release in accordance with Section 4(h), Executive’s Base Salary
shall be continued for 3 months after the date of termination and all of
Executive’s vested BRFH Options and vested Performance Options shall be
exercisable for a period of 90 days from the date of termination.

 

3

 

  

(c) Discharge Other Than for Cause. The Company may terminate Executive’s
employment at any time for any reason, and without advance notice. If the
Company discharges Executive other than for Cause, the Company shall pay to
Executive any accrued unpaid Base Salary Performance Bonuses, expense
reimbursements and vacation days, and Executive’s BRFH Options and Performance
Options shall terminate; provided however, in exchange for Executive’s execution
of a release in accordance with Section 4(h), Executive shall be entitled to the
following special benefits: (A) continuation of executive’s Base Salary for a
period of 12 months after termination; (B) all of Executive’s outstanding BRFH
Options shall immediately vest and become exercisable for a period of 90 days
from the date of termination; (C) all of Executive’s outstanding Performance
Options shall immediately vest and become exercisable and Executive shall have a
period of 90 days from the date of termination to exercise any of his
Performance Options, pursuant to the terms of the Plan; and (D) all of the BRFH
Shares shall vest and be issued to Executive.

 

(d) Resignation Other Than for Good Reason. Executive promises not to resign his
employment unless he has Good Reason to do so, and, in any event, not without
giving the Company at least 60 days’ advance written notice. If Executive
resigns “other than for Good Reason”, the Company may accept his resignation
effective on the date set forth in his notice. Upon Executive’s resignation
other than for Good Reason, the Company shall pay Executive any accrued unpaid
Base Salary, Performance Bonuses, expense reimbursements and vacation days and
Executive’s BRFH Options and Performance Options shall terminate; provided
however, in exchange for 60 days’ advance written notice of Executive’s
resignation and Executive’s execution of a release in accordance with Section
4(h), Executive shall be entitled to the following special benefits: Executive
shall have a period of 90 days from the date of termination to exercise any
vested BRFH Options and vested Performance Options.

 

(e) Resignation for Good Reason. If Executive resigns for Good Reason, his
employment will end on his last date of work, the Company shall pay to Executive
any accrued unpaid Base Salary, Performance Bonuses, expense reimbursements and
vacation days and Executive’s vested and unvested BRFH Options and Performance
Options shall terminate; provided however, in exchange for Executive’s execution
of a release in accordance with Section 4(h), Executive shall be entitled to the
following special benefits: (A) all of Executive’s outstanding BRFH Options
shall immediately vest and become exercisable for a period of 90 days, (B)
Executive shall have a period of 90 days from the date of termination to
exercise any vested Performance Options and (C) all of the BRFH Shares shall
vest and be issued to Executive. “Good Reason” means the resignation or
termination of Riccardo Delle Coste as the Chief Executive Officer and Chairman
of the Board of Directors of BRFH.

 

(f) Death. If Executive dies, the Company shall pay to Executive any accrued
unpaid Base Salary, Performance Bonuses, expense reimbursements and vacation
days accrued prior to termination of employment, and, in exchange for execution
of a release by Executive’s estate in accordance with Section 4(h), Executive’s
vested BRFH Options and vested Performance Options shall be exercisable for a
period of 90 days from the date of termination by Executive’s estate.

 

(g) Disputes Under This Section. All disputes relating to this Agreement,
including disputes relating to this Section 4, shall be resolved by final and
binding arbitration under Section 7.

 

(h) Execution of Release. Executive will only receive special benefits set forth
in this Section 4 that are conditioned upon his execution of a general release
if Executive signs the form submitted by the Company (substantially in the Form
attached hereto as Annex A) within 21 days after his employment ends (or such
other time frame set forth in the release) and he does not subsequently properly
revoke the release.

 

4

 

  

(i) Termination of Options. Notwithstanding anything contained herein to the
contrary, no BRFH Option or Performance Option is exercisable after expiration
of its 8-year term.

 

5. CONFIDENTIALITY. During the term of Executive’s employment, in exchange for
his promises to use such information solely for the Company’s benefit, the
Company will provide Executive with Confidential Information concerning, among
other things, its business, operations, customers, vendors, owners, investors,
and business partners. “Confidential Information” refers to information not
generally known by others in the form in which it is used by the Company, and
which gives the Company a competitive advantage over other companies which do
not have access to this information, including secret, confidential, or
proprietary information or trade secrets of the Company and its subsidiaries and
affiliates, conveyed orally or reduced to a tangible form in any medium,
including information concerning the operations, future plans, customers,
business models, strategies, and business methods of the Company and its
subsidiaries and affiliates, as well as information about the Company’s
customers, clients and business partners and their respective operations and
confidential information. “Confidential Information” does not include: (a)
information that: (i) Executive knew prior to his employment with the Company or
any predecessor company; (ii) subsequently came into Executive’s possession
other than through his work for the Company or any predecessor company and not
as a result of a breach of any duty owed to the Company; or (iii) is generally
known within the relevant industry; or (b) any prior knowledge, information or
know-how which Executive legally obtained from a source other than the Company.

 

(a) Promise Not to Disclose. Executive promises never to use or disclose any
Confidential Information before it has become generally known within the
relevant industry through no fault of Executive. Notwithstanding this paragraph,
Executive may disclose Confidential Information: (i) during his employment for
the benefit of the Company; (ii) as required to do so by court order, subpoena,
or otherwise as required by law, provided that upon receiving such order,
subpoena, or request and prior to disclosure, to the extent permitted by law
Executive shall provide written notice to the Company of such order, subpoena,
or request and of the content of any testimony or information to be disclosed
and shall cooperate fully with the Company to lawfully resist disclosure of the
information; and (iii) to an attorney for the purpose of securing professional
advice.

 

(b) Promise Not to Solicit. Executive agrees that, during his employment with
the Company and for 12 months after his termination for any reason (together,
the “Restricted Period”): (1) as to any client or business partner of the
Company with whom Executive had dealings or about whom Executive acquired
confidential information during his employment, Executive will not solicit,
attempt to solicit, assist others to solicit, or accept any unsolicited request
from the client or business partner to do business with any person or entity
other than the Company or its affiliates; and (2) Executive will not solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding 12 months was, an officer,
manager, employee, or consultant of the Company. Executive agrees that the
restrictions set forth in this paragraph do not and will not prohibit him from
engaging in his livelihood and do not foreclose him working with clients or
business partners not identified in this paragraph.

 

(c) Promise Not to Engage in Certain Employment. Executive agrees that, during
the Restricted Period, he will not, without the prior written consent of the
Company, accept any employment; provide any services, advice or information; or
assist or engage in any activity (whether as an employee, consultant, or in any
other capacity, whether paid or unpaid) with any business or other entity in the
business, directly or indirectly, for profit or not, of developing, with a
majority of its revenue derived from distributing or marketing compounds or
technologies for the manufacture and distribution of smoothies, or smoothie-like
beverages in the United States or elsewhere.

 

5

 

  

(d) Return of Information. When Executive’s employment with the Company ends, he
will promptly deliver to the Company, or, at its written instruction, destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies of the same, of or pertaining to it or any other
Group member in his possession or control. Notwithstanding the foregoing,
Executive may retain his personal effects, files, benefit information, or other
property to the extent such materials do not contain any of the Company’s
Confidential Information. In addition, during his employment with the Company or
the Group and subsequently, Executive agrees to meet with Company personnel and,
based on knowledge or insights he gained during his employment with the Company
and the Group, answer any question they may have related to the Company or the
Group as reasonably requested.

 

(e) Intellectual Property. Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, that may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made, or reduced to
practice during Executive’s employment with the Company (except intellectual
property that has no relation to the Group or any Group customer that Executive
developed, etc., purely on his own time and at his own expense), shall be the
sole and exclusive property of the Company, and Executive does now assign all
rights, title, and interest in any such intellectual property to the Company.

 

(f) Enforcement of This Section. This Section 5 shall survive the termination of
this Agreement or Executive’s employment for any reason. Executive acknowledges
that: (a) this section’s terms are reasonable and necessary to protect the
Company’s legitimate interests; (b) this section’s restrictions will not prevent
him from earning or seeking a livelihood; (c) this section’s restrictions shall
apply wherever permitted by law; and (d) the violation of any of this section’s
terms would irreparably harm the Company. Accordingly, Executive agrees that, if
he violates any of the provisions of this section, the Company or any Group
member shall be entitled to, in addition to other remedies available to it, an
injunction to be issued by any court of competent jurisdiction restraining
Executive from committing or continuing any such violation, without the need to
prove the inadequacy of money damages or post any bond or for any other
undertaking.

 

6. CONFLICT OF INTEREST. In keeping with Executive’s fiduciary duties to the
Company, Executive agrees that while employed by the Company he shall not,
acting alone or in conjunction with others, directly or indirectly, become
involved in a conflict of interest or, upon discovery thereof, allow such a
conflict to continue. Moreover, Executive agrees that he shall immediately
disclose to the Company any facts that might involve any reasonable possibility
of a conflict of interest. It is agreed that any direct or indirect interest,
connection with or benefit from any outside activities, where such interest
might in any way adversely affect the Company, involves a possible conflict of
interest. Circumstances in which a conflict of interest on the part of Executive
might arise, and which must be reported immediately by Executive to the Company,
include, but are not limited to, the following:

 

(a) ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Company does business;

 

6

 

 

(b) acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Company does business;

 

(c) accepting, directly or indirectly, payment, service, or loans from a
supplier, contractor, subcontractor, customer, or other entity with which the
Company does business, including, but not limited to, gifts, trips,
entertainment, or other favors of more than a nominal value;

 

(d) misuse of the Company’s information or facilities to which Executive has
access in a manner which will be detrimental to the Company’s interest, such as
utilization for Executive’s own benefit of know-how, inventions, or information
developed through the Company’s business activities;

 

(e) disclosure or other misuse of Confidential Information of any kind obtained
through Executive’s connection with the Company;

 

(f) appropriation by Executive or the diversion to others, directly or
indirectly, of any business opportunity in which it is known or could reasonably
be anticipated that the Company would be interested; and

 

(g) ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Company, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Company.

 

7. ARBITRATION OF DISPUTES. Except as expressly prohibited by law and except for
the Company’s right to seek injunctive relief as set forth in Section 5(f), all
disputes between the Company and Executive (“Arbitratable Disputes”), including
disputes under Section 3 and Section 4, are to be resolved by final and binding
arbitration in accordance with this Section 7. This section shall remain in
effect after the termination of this Agreement or Executive’s employment.

 

(a) Scope of Agreement. This arbitration agreement applies to, among other
things, disputes concerning Executive’s employment with or termination from the
Company; the validity, interpretation, enforceability or effect of this
Agreement or alleged violations of it; claims of discrimination under federal or
state law; or other statutory or common law claims.

 

(b) The Arbitration. The arbitration shall take place under the auspices of the
American Arbitration Association (“AAA”) in its office nearest to the location
where Executive last worked for the Company and conducted in accordance with the
AAA’s National Rules for the Resolution of Employment Disputes then in effect
before an experienced employment law arbitrator licensed to practice law in that
jurisdiction who has been selected in accordance with such rules. The arbitrator
may not modify or change this Agreement in any way except as expressly set forth
herein. The arbitration shall be governed by the substantive law of Colorado
(excluding where it mandates the use of another jurisdiction’s laws).

 

(c) Fees and Expenses. Regardless of which party initiates the arbitration, the
Company shall pay that portion of the initial filing fee that exceeds the filing
fee for commencing an action in a state or federal court in Colorado, after
which each party shall pay the fees of their attorneys, the expenses of its
witnesses, and any other costs and expenses that the party incurs in connection
with the arbitration. All other costs of the arbitration, including the fees of
the arbitrator, the cost of any record or transcript of the arbitration,
administrative fees and other fees and costs shall be paid one-half by the
Company and one-half by the Executive. Notwithstanding the foregoing, the
arbitrator may, in his or her discretion, award reasonable attorney’s fees (in
addition to any other damages, expenses or relief awarded) to the prevailing
party.

 

7

 

 

(d) Exclusive Remedy. The arbitration in this manner shall be the exclusive
remedy for any Arbitratable Dispute.

 

(e) Judicial Enforcement. Nothing in this Section 7 shall preclude any party to
this agreement from seeking judicial enforcement of an arbitrator’s award.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

8. CODE SECTION 280G.

 

(a) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to Executive or for
Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Code Section 280G and would, but for this Section 8 be subject to
the excise tax imposed under Code Section 4999 (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then
prior to making the Covered Payments, a calculation shall be made comparing (i)
the Net Benefit (as defined below) to Executive of the Covered Payments after
payment of the Excise Tax to (ii) the Net Benefit to Executive if the Covered
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

 

(b) To the extent the Covered Payments must be reduced pursuant to Section 8(a)
above, the Covered Payments shall be reduced in a manner that maximizes
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A, and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

(c) Any determination required under this Section 8 shall be made in writing in
good faith by an independent accounting firm selected by the Company that is
reasonably acceptable to Executive (the “Accountants”), which shall provide
detailed supporting calculations to the Company and Executive as requested by
the Company or Executive. The Company and Executive shall provide the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8. For
purposes of making the calculations and determinations required by this Section
8, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Code Sections 280G and 4999. The
Accountants’ determinations shall be final and binding on the Company and
Executive. The Company shall be responsible for all fees and expenses incurred
by the Accountants in connection with the calculations required by this Section
8.

 

(d) Notwithstanding the provisions of the Plan, equity awards under Section 3(c)
and any other payments payable to Executive under this or any other Agreement
upon or related to a Change of Control (as defined in the Plan, and as modified
herein) that are considered to be “excess parachute payments” under Section 280G
of the United States Internal Revenue Code of 1986 (the “Code”) will not be
subject to the 280G “cut-back” provisions set forth in Section 14(d) of the Plan
shall not apply to Executive.

 

8

 

  

9. AMENDMENT. No provisions of this Agreement may be modified, waived or
discharged except by a written document signed by a duly authorized Company
officer and Executive. A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.

 

10. NOTICES. For all purposes of this Agreement, all communications, including
but not limited to notices, consents, request or approvals, required, permitted,
or which may be given hereunder shall be in writing and either delivered
personally to an officer of the addressee or mailed to those addresses provided
on the signature page below, by certified or registered mail, postage prepaid,
by facsimile transmission or electronic mail (with receipt confirmed) and shall
be deemed given (i) when so delivered personally; (ii) if mailed, five (5) days
after the time of mailing; or (iii) if faxed or sent by electronic mail, twenty
four (24) hours after the confirmed transmission of the fax or electronic mail.

 

11. CHOICE OF LAW. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of Colorado (excluding any that
mandate the use of another jurisdiction’s laws).

 

12. SUCCESSORS. This Agreement shall be binding upon, and shall inure to the
benefit of, Executive and his estate, but Executive may not assign or pledge
this Agreement or any rights arising under it, except to the extent permitted
under the terms of the benefit plans in which he participates. Without
Executive’s consent, the Company may assign this Agreement to any affiliate or
to a successor to substantially all the business and assets of the Company.

 

13. TAXES. The Company shall withhold taxes from payments it makes pursuant to
this Agreement as it reasonably determines to be required by applicable law.

 

14. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

15. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

 

16. HEADINGS. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

17. GENDER AND PLURALS. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

 

18. ENTIRE AGREEMENT. All oral or written agreements or representations, express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement and the Stock Award Agreement. All other prior written or oral
employment or equity award agreements between Executive and the Company are
declared null and void, and have no further effect.

 

(Signatures on following page)

 

9

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as of the Effective Date set forth above.

 

“COMPANY”           SMOOTHIE INC.,   “EXECUTIVE” a Colorado corporation        
    By: /s/ Riccardo Delle Coste   /s/ Joe Cugine Name: Riccardo Delle Coste  
JOE CUGINE Title: Chief Executive Officer    

 

10

 

 

ANNEX A – General Release of Claims

 

GENERAL RELEASE AGREEMENT

 

This General Release Agreement (the “Agreement”) is entered into by and between
Barfresh Food Group, Inc., a Delaware corporation (the “Company”), and Joe
Cugine (“Executive”).

 

WHEREAS, the Company and Executive are parties to an Employment Agreement
(“Employment Agreement”) entered into on April __, 2015, whereby Executive is
entitled to certain severance benefits from Company in exchange for executing
this Agreement;

 

WHEREAS, Executive’s employment with Company [will terminate][terminated]
effective [DATE] (“Termination Date”), pursuant to Section [INSERT SECTION] of
the Employment Agreement;

 

WHEREAS, the parties desire to settle all claims and issues arising out of or in
any way related to the acts, transactions or occurrences between Executive and
the Company to date;

 

WHEREFORE, in consideration of the promises and the mutual covenants set forth
below, the parties agree as follows:

 

1. Consideration. In consideration for executing this Agreement and in exchange
for the promises, covenants, releases and waivers herein, provided that
Executive has not revoked the Agreement as set forth below, the Company will
provide Executive with the severance payments and/or benefits described in
Section [INSERT SECTION] of the Employment Agreement. The severance payments
and/or benefits described in Section [INSERT SECTION] shall commence or be paid,
as applicable, on the first payroll period following the “Release Effective
Date” (as defined below), and the first payment shall include all payments that
would have been made from the Termination Date. In addition, Executive shall be
reimbursed for (i) any remaining charges for Company expenses on Executive’s
personal credit cards incurred prior to the Termination Date and (ii) any
outstanding and unpaid business expenses incurred by the Executive through the
Termination Date, in each case in accordance with Company policy. Executive
understands and agrees that the severance payments and/or benefits are in
addition to anything of value to which Executive is otherwise entitled from the
Company if she does not execute this Agreement.

 

2. Tax Treatment. All payments and benefits provided to Executive pursuant to
Paragraph 1 of this Agreement are subject to any applicable employment or tax
withholdings or deductions. In addition, the parties hereby agree that it is
their intention that all payments or benefits provided under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and this Agreement shall be interpreted accordingly. In no event shall
the timing of the Executive’s execution of this Agreement, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Agreement could be made in
more than one taxable year, payment shall be made in the later taxable year.
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
of any payments or benefits under this Agreement, including, without limitation,
under the Code, federal, state or local laws.

 

1

 

 

3. Releases.

 

  (a) In consideration for the consideration described above, to which Executive
is not otherwise entitled, as a full and final settlement, Executive, for
Executive and Executive’s heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Company, its current and
former parents, direct or indirect equity holders, subsidiaries, affiliated or
related entities and their respective officers and directors (hereinafter
collectively referred to as “Releasees”) from all causes of action, claims,
charges, complaints, liabilities, obligations, promises, covenants, agreements,
contracts, suits, judgments, damages, or demands, in law or in equity of any
nature whatsoever, known or unknown, suspected or unsuspected, which Executive
ever had or now has regarding any matter arising on or before the date of
Executive’s execution of this Agreement including those arising directly or
indirectly out of or in any way connected with Executive’s employment with the
Company, including, but not limited to, claims relating to Executive’s
employment, or termination thereof, discrimination based upon race, color, age,
sex, sexual orientation, age, marital status, religion, national origin,
handicap, disability, or any other protected category, or retaliation, any
contracts (express or implied), any claim for or involving equitable relief or
recovery of punitive, compensatory, or other damages or monies, wages, vacation
pay, employee fringe benefits, attorneys’ fees, libel, slander, and any other
tort. Executive understands and agrees that this Release includes any claim that
could arise under Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Act; the
Civil Rights Act of 1866; the Equal Pay Act; the Pregnancy Discrimination Act;
the Americans With Disabilities Act of 1990; 42 U.S.C. § 1981; the Employee
Retirement Income Security Act of 1974; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act of 1988; the Genetic Information Nondiscrimination Act, the
Employee Retirement Income Security Act, the False Claims Act; the Corporate and
Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514A, also known as the
Sarbanes Oxley Act; any claim under the Colorado Anti-Discrimination Act; the
California Labor Code (including the California Private Attorney General Act),
California Business & Professions Code, California Wage Orders, City of Los
Angeles Living Wage Ordinance; and any other federal, state or local laws, rules
or regulations, whether equal employment opportunity laws, rules or regulations
or otherwise, or any right under any pension, welfare, or equity plans.        
(b) Executive acknowledges reading and understanding the meaning and effect of
section 1542 of the California Civil Code which in its entirety states:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the creditor.

 

    Executive waives and relinquishes any right or benefit that Executive may
have under section 1542 of the California Civil Code and understands that by
signing this Release, Executive is giving up claims that Executive may not
presently know or suspect to exist.

 

2

 

 

  (c) Notwithstanding the broad scope of this release, this release is not
intended to bar (i) any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits, (ii) any claims with respect to
indemnification under the Company’s by-laws, charter or any other operative
agreements or with respect to coverage arising under any D&O policy in effect,
(iii) any claims by the Executive for any matter arising under this Agreement or
(iv) any claims by the Executive in his capacity as a shareholder of the Company
or with respect to any equity interest he may own or control in the Company.
Nothing in this Agreement is intended to interfere with Executive’s right to
file a charge or participate in an administrative investigation or proceeding;
provided, however, that Executive expressly releases and waives her right to
recovery of any type in any administrative or court action, whether local, state
or federal, and whether brought by her or on her behalf, related in any way to
the matters released herein.         (d) By signing this Agreement and accepting
the consideration described in Paragraph 1, Executive understands and
acknowledges that Executive is waiving any right to sue the Releasees for any
claims released by this Agreement.         (e) The Company for itself and its
current and former parents, direct or indirect equity holders, members,
subsidiaries, affiliated or related entities and their respective members,
shareholders, officers, directors, successors and assigns (collectively, the
“Company Releasors”) hereby release and forever discharge the Executive from all
causes of action, claims, charges, complaints, liabilities, obligations,
promises, covenants, agreements, contracts, suits, judgments, damages, or
demands, in law or in equity of any nature whatsoever, known or unknown,
suspected or unsuspected, which the Company Releasors ever had or now have
regarding any matter relating to Executive’s employment with or equity interest
in the Company arising on or before the date of Executive’s execution of this
Agreement including, but not limited to, any claim for or involving equitable
relief or recovery of punitive, compensatory, or other damages or monies,
attorneys’ fees, libel, slander, and any other tort; provided, that, the
foregoing release by the Company Releasors is not intended to and does not bar
any claims by the Company Releasors for any matters arising (i) under this
Agreement or the Termination Agreement, (ii) from events, acts or omissions
occurring after the parties’ execution of this Agreement; or (iii) from any acts
of Executive involving criminal activity or fraud.

 

4. Non-Admission Clause. This Agreement does not constitute an admission by the
Company or Executive (or any Releasee or Company Releasor) of a violation of any
federal, state, or local law, statute, rule or regulation or any common law
right.

 

5. Representations. By Executive’s signature below, Executive represents that:
(i) Executive is not aware of any unpaid wages, vacation, bonuses, expense
reimbursements or other amounts owed to Executive by the Company, other than
that specifically provided for in this Agreement; and (ii) Executive has not
filed any charge or claim or initiated any proceedings against any of the
Releasees in any forum or with any municipal, state or federal agency charged
with the enforcement of any law.

 

6. Confidentiality of this Agreement. Except as provided by law, Executive and
the Company shall keep the existence and terms of this Agreement confidential
and shall not disclose to any third party, except in the case of the Executive,
to the Executive’s immediate family, tax and legal advisors and as required by
law, and except in the case of the Company, in connection with the Company’s
disclosure obligations to its tax, accounting and legal advisors, to any
officer, director, manager or employee with a business need to know, and as
required by law.

 

3

 

 

7. Non-Disparagement/Statements. Executive covenants and agrees that he will not
make any disparaging or derogatory comments about the business or reputation of
the Releasees, except where the making of any truthful statements may be
required by law or is necessary to enforce his rights under this Agreement. The
Company covenants and agrees that it shall not, and the management employees of
the Company shall be instructed not to, make any disparaging or derogatory
comments concerning the Executive, except where the making of any truthful
statements may be required by law or necessary to enforce its rights under this
Agreement.

 

8. Governing Law. The construction, interpretation and performance of this
Agreement shall be governed by the laws of the State of Colorado, without regard
to its conflicts of law provisions. Executive agrees to and hereby consents and
waives any objection to the exclusive jurisdiction of any and all state and
federal courts located in the State of Colorado in connection with any
proceeding concerning this Agreement.

 

9. Headings. The paragraph headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.

 

10. Severability. If any provision or portion thereof contained in this
Agreement is held to be invalid or unenforceable, the remainder of this
Agreement will be considered severable, shall not be affected and shall remain
in full force and effect. Specifically, the invalidity of any such provision
shall have no effect upon, and shall not impair the enforceability of the
release language set forth in Paragraph 3.

 

11. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, Executive’s and the Company’s
respective successors, heirs and/or assigns.

 

12. Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between Executive and the Company on the subject matter herein and
supersedes and cancels any prior written and oral agreements between Executive
and the Company regarding such subject matter, except the surviving provisions
of the Employment Agreement. No amendment of this Agreement or waiver of any of
its provisions shall be effective unless agreed to in writing by Executive and
the Company. This Agreement may be executed in two or more counterparts, which
when taken together, shall constitute an original agreement. Executed originals
transmitted by electronically as PDF files (or their equivalent) shall have the
same force and effect as a signed original. Unless otherwise defined herein,
capitalized terms have the meaning set forth in the Employment Agreement.

 

13. Acknowledgments: Without detracting in any respect from any other provision
of this Agreement, Executive acknowledges and agrees that:

 

  (a) this Agreement constitutes a knowing and voluntary waiver of all rights or
claims Executive has or may have against Releasees as set forth herein,
including any claims under the Age Discrimination in Employment Act; and
Executive has no physical or mental impairment of any kind that has interfered
with Executive’s ability to read and understand the meaning of this Agreement or
its terms, and that Executive is not acting under the influence of any
medication or mind-altering chemical of any type in entering into this
Agreement;         (b) by entering into this Agreement, Executive does not waive
rights or claims that may arise after the date of Executive’s execution of this
Agreement, including without limitation any rights or claims that Executive may
have to secure enforcement of the terms and conditions of this Agreement;

 

4

 

 

  (c) the consideration provided to Executive under this Agreement is in
addition to anything of value to which Executive is already entitled;        
(d) Executive is advised to consult with an attorney regarding this Agreement;
and         (e) Executive was informed that Executive had at least twenty-one
(21) days in which to review and consider this Agreement, and to consult with an
attorney regarding the terms and effect of this Agreement.

 

14. Right to Revoke. Executive may revoke this Agreement within seven (7) days
from the date Executive signs this Agreement, in which case this Agreement shall
be null and void and of no force or effect on either the Company or Executive.
Any revocation must be in writing and received by the undersigned by 5:00 p.m.
on or before the seventh day after this Agreement is executed by Executive. For
purposes of this Agreement, the “Release Effective Date” shall be the eighth
(8th) day following the Termination Date, so long as the Executive has not
revoked this Agreement in a timely manner prior to such date.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,       Barfresh Food Group Inc.         By:     Name:     Title:  

 

EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EXECUTIVE HAS
READ THIS AGREEMENT CAREFULLY; THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS,
CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT THE COMPANY HAS ADVISED
EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EXECUTIVE
UNDERSTANDS THAT THIS AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EXECUTIVE HAS
EXECUTED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.

 

PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

    Joe Cugine         Date:    

 

6

 

 

